Citation Nr: 0833410	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  01-05 989	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1969 to April 1971.  
He died in February 1995 and the appellant is his widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In an October 2001 decision, the Board denied the appellant's 
attempt to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2003 Order, the Court vacated the October 2001 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with its Order.  In May 2003, the 
Court entered judgement in the appeal.  Subsequently, in an 
October 2003 Order, the Court recalled a July 2003 mandate. 
Then in a June 2004 Order, the Court vacated the October 2001 
Board decision and remanded the case to the Board for further 
proceedings consistent with its Order.  In July 2004, the 
Court entered judgement in the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2007) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

Also during the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding new and material evidence claims. The Court 
requires that VA, by way of a specific notice letter, (1) 
notify the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and material 
evidence is); (2) notify the claimant of the evidence and 
information necessary to substantiate each element of the 
underlying service connection claim; and (3) notify the 
claimant of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits.  Id.

Review of the record shows that a June 2000 letter addressed 
the appellant's claim for the cause of the veteran's death 
and defined new and material evidence but did not address any 
of the Kent requirements.  By way of background, in November 
1997, the Board initially denied the appellant's claim for 
service connection for the cause of the veteran's death.  In 
so doing, the Board determined that the cause of the 
veteran's death was not related to service nor associated 
with exposure to herbicides.   

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the veteran's death, 
the Court has held section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Id.

In this case, during his lifetime, service connection was in 
effect for post-traumatic stress disorder, evaluated as 10 
percent disabling and residual scars of shell fragment wounds 
to the posterior chest, evaluated as non-compensable.  While 
the RO sent the June 2000 notice letter, it did not comply 
with the Court's holding in Hupp.  This must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a)	Notify the appellant of the 
information and evidence necessary to 
substantiate her claim;

(b)	Notify the appellant of the 
information and evidence she is 
responsible for providing;

(c)	Notify the appellant of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency;

(d)	Notify her that she should submit 
such evidence or provide VA with the 
information necessary for VA to obtain 
such evidence on her behalf;

(f)	Provide the appellant with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for her 
claim;

(g)	Notify the appellant of the 
evidence and information necessary to 
reopen the claim of entitlement for 
service connection for the cause of the 
veteran's death; 

(h)	Notify the appellant of the 
reasons for the November 1997 denial 
(it was determined that the cause of 
the veteran's death was not related to 
service nor associated with exposure to 
herbicides); 

(i)	Notify the appellant of what 
specific evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., medical 
evidence establishing that the cause of 
the veteran's death was related to 
service or associated with exposure to 
herbicides).  This notice is outlined 
by the Court in Kent, supra;

(j)	Include a statement of the 
conditions for which the veteran was 
service connected at the time of his 
death; 

(k)	Explain the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition;

(l)	Explain the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected; and  

(m)	 Indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  

2.	Then, the RO should readjudicate the 
appellant's claim.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and 
provide the appellant and her representative 
an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




